THE COURT.
The appellant was convicted in the Superior Court of Stanislaus County of petit theft, a misdemeanor, with prior conviction of petit theft, a felony.
[1] The transcript on appeal was filed in this court June 3, 1933. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argument on July 25, 1933. No appearance was made for appellant at the time the case was called for hearing.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed. *Page 430